UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7565


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VERDELL EVANS, a/k/a Verdell Evans, Jr.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:02-cr-00612-MBS-1; 6:05-cv—02406-MBS)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Verdell Evans, Appellant Pro Se. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Verdell         Evans    seeks       to    appeal       the   district    court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of     appealability            will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2000).           A    prisoner       satisfies      this

standard   by    demonstrating           that      reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have     independently           reviewed       the   record    and

conclude      that    Evans        has   not         made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and     argument        would     not     aid   the   decisional

process.

                                                                                  DISMISSED




                                               2